Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 1 of 12

ELIZABETH A. STRANGE
First Assistant United States Attomey

District of Arizona
GAYLE L. HELART
Assistant U.S. Attorney
California State Bar No. 15
Two Renaissance Square
40 N. Central Ave., Suite 11
Phoenix, Arizona 85004

 

__4_ FlLED
RECENED
1851

fl_ooo§o

_____OOP¥

00 NUV 0 1 2018
' CLERK u S Dlsmlcr comm

 

Telephone: 602-514-75()0

DlSTRiCT OF ARIZONA
B‘|' DEPUT¥

 

 

Email: gayle.helart@usdoj.gov

Attomeys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

United States of America,

Plaintiff,

VS.

Kyle Shane Hogan,

Defendant.

 

CR- 1 8-()8 12 l -PCT-GMS

PLEA AGREEMENT

 

Plaintiff, United States of America, and the defendant, Kyle Shane Hogan,

hereby agree to dispose of this matter on the following terms and conditions:

PLEA

' The defendant will plead guilty to Count 1 of the Indictment charging him

with Interstate Communications Containing a Threat, in violation of 18 U.S.C. §

875(0), a Class D felony offense.

MAXIMUM PENALTIES

° A violation of 18 U.S.C. §§ 875(0) is punishable by a maximum term of

imprisonment of up to 5 years, a maximum fine of $250,000, or both, and a term of

1

Case 3:18--cr 08121- MiD;Z€:{lent 31 Filed 11/01/18 Page 2 of 12

Wm)_i \`\mwh~
supervised release of a minimum of 3 years. The defendant may be sentenced to

probation pursuant to 18 U.S.C. § 3561 because the offense is a Class D felony.

° According to the Sentencing Guidelines issued pursuant to the
Sentencing Reforrn Act of 1984, the Court shall order the defendant to:

° make restitution to any victim of the offense pursuant to 18
U.S.C. §3663 and/or 3663A, unless the Court determines that restitution would
not be appropriate;

¢ pay a fine pursuant to 18 U.S.C. § 3572, unless the Court flnds
that a fine is not appropriate;

' serve a term of supervised release when required by statute or
when a sentence of imprisonment of more than one year is imposed; and

° pay upon conviction a $100 special assessment for each count
to which the defendant pleads guilty pursuant to 18 U.S.C. § 3013.

¢ The Court is required to consider the Sentencing Guidelines in
determining the defendant’s sentence However, the Sentencing Guidelines are
advisory, and the Court is free to exercise its discretion to impose any reasonable
sentence up to the maximum set by statute for the crime of conviction, unless there

are stipulations to the contrary that the Court accepts.
AGREEMENTS REGARDING SENTENCING

° Stipulation: Pursuant to Fed. R. Crim. P. ll(c)(l)(C), the defendant’s
sentence will be between a sentence of time served up to 16 months. Further, the
parties stipulate that the case will be calculated under U.S.S.G. § 2A6.l. The
parties will argue whether the offense involved more than two threats pursuant to
U.S.S.G. § 2A6.1(b)(2). Specifically, the government will argue that the two-level
enhancement should be applied; the defendant will argue that the enhancement
does not apply because the offense did not involve more than two threats.

' Restitution. Pursuant to 18 U.S.C. §3663 and/or 3663A, the defendant

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 3 of 12

specifically agrees to pay full restitution, but in no event, no more than $50,000, to
all victims directly or proximately harmed by the defendant’s “relevant conduct,”
including conduct pertaining to any dismissed counts or uncharged conduct, as
defined by U.S.S.G. § 1Bl.3, regardless of whether such conduct constitutes an
“offense” under 18 U.S.C. §§ 2259, 3663, or 3663A. The defendant understands
that such restitution will be included in the Court’s Order of Judgment and that an
unanticipated restitution amount will not serve as grounds to withdraw the
defendant’s guilty plea or to withdraw from this plea agreement

¢ Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest.
The defendant shall not (and shall not aid or abet any other party to) sell, hide,
waste, spend, or transfer any such assets or property before sentencing, without the
prior approval of the United States (provided, however, that no prior approval will
be required for routine, day-to-day expenditures). The defendant also expressly
authorizes the United States Attorney’s foice to immediately obtain a credit
report as to the defendant in order to evaluate the defendant’s ability to satisfy any
financial obligation imposed by the Court. The defendant also shall make full
disclosure of all current and projected assets to the U.S. Probation Office
immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including _
the Financial Litigation Unit, for any purpose. Finally, the defendant shall
participate in the Inmate Financial Responsibility Program to fulfill all financial
obligations due and owing under this agreement and the law.

° Acceptance of Responsibility. If the defendant makes full and
complete disclosure to the U.S. Probation Office of the circumstances surrounding
the defendant’s commission of the offense, and if the defendant demonstrates an

acceptance of responsibility for this offense up to and including the time of

3

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 4 of 12

sentencing, the United States will recommend a two-level reduction in the
applicable Sentencing Guidelines offense level pursuant to U.S.S.G.§ 3E1.1(a). If
the defendant has an offense level of 16 or more, the United States will move for
an additional one-level reduction in the applicable Sentencing Guidelines offense

level pursuant to U.S.S.G. § 3E1.1(b).
AGREEMENT TO DISMISS OR NOT TO PROSECUTE

* The United States shall dismiss Counts 2 - 6 of the lndictment at the
time of sentencing The United States agrees not to bring any further charges as a
result of this investigation, The parties stipulate that the Court may take into
account all of the facts of the investigation, including the facts that support Counts
2-6 of the Indictrnent.

° This agreement does not, in any manner, restrict the actions of the
United States in any other district or bind any other United States Attorney’s

Office.
COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

¢ If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and
give the defendant the opportunity to withdraw the guilty plea in accordance with
Fed. R. Crim. P. ll(c)(5).

¢ If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United
States shall be free to prosecute the defendant for all crimes of which it then has
knowledge and any charges that have been dismissed because of this plea
agreement shall automatically be reinstated. In such event, the defendant waives
any and all objections, motions, and defenses based upon the Statute of
Limitations, the Speedy Trial Act, or constitutional restrictions in bringing later
charges or proceedings The defendant understands that any statements made at

the time of the defendant’s change of plea or sentencing may be used against the
4

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 5 of 12

defendant in any subsequent hearing, trial, or proceeding subject to the limitations

of Fed. R. Evid. 410.
WAIVER OF DEFENSES AND APPEAL RIGHTS

° The defendant waives (l) any and all motions, defenses, probable
cause determinations, and objections that the defendant could assert to the
indictment or information; and (2) any right to file an appeal, any collateral attack,
and any other writ or motion that challenges the conviction, an order of restitution
or forfeiture, the entry of judgment against the defendant, or any aspect of the
defendant’s sentence, including the manner in which the sentence is determined,
including but not limited to any appeals under 18 U.S.C. § 3742 (sentencing
appeals) and motions under 28 U.S.C. §§ 2241 and 2255 (habeas petitions), and
any right to file a motion for modification of sentence, including under 18 U.S.C. §
3582(0). This waiver shall result in the dismissal of any appeal, collateral attack,
or other motion the defendant might file challenging the conviction, order of
restitution or forfeiture, or sentence in this case. This waiver shall not be
construed to bar an otherwise-preserved claim of ineffective assistance of counsel
or of “prosecutorial misconduct” (as that term is defined by Section II.B of Ariz.
Ethics Op. 15-01 (2015)).

° DISCLOSURE OF INFORMATION

' The United States retains the unrestricted right to provide information
and make any and all statements it deems appropriate to the U.S. Probation Office
and to the Court in connection with the case.

° Any information, statements, documents, and evidence that the
defendant provides to the United States pursuant to this agreement may be used

against the defendant at any time.

° The defendant shall cooperate fully with the U.S. Probation Office.

Such cooperation shall include providing complete and truthful responses to

5

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 6 of 12

questions posed by the U.S. Probation Office including, but not limited to,
questions relating to:

° criminal convictions, history of drug abuse, and mental illness;
and

° financial information, including present financial assets or

liabilities that relate to the ability of the defendant to pay a fine or restitution
FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

¢ Nothing in this agreement shall be construed to protect the defendant
from administrative or civil forfeiture proceedings or prohibit the United States
from proceeding with and/or initiating an action for civil forfeiture. Pursuant to 18
U.S.C. § 3613, all monetary penalties, including restitution imposed by the Court,
shall be due immediately upon judgment, shall be subject to immediate
enforcement by the United States, and shall be submitted to the Treasury Offset
Program so that any federal payment or transfer of returned property the defendant
receives may be offset and applied to federal debts (which offset will not affect the
periodic payment schedule). If the Court imposes a schedule of payments, the
schedule of payments shall be merely a schedule of minimum payments and shall

not be a limitation on the methods available to the United States to enforce the

judgment,
ELEMENTS

° Interstate Communications Containing Threat
° On or about September 4, 2017 , in the in the District of Arizona,

and elsewhere,

' The defendant knowingly transmitted in interstate commerce a
voicemail message containing a threat to injure L.F.

° Such voicemail message was transmitted for the purpose of issuing a

threat or With knowledge that the voicemail message would be

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 7 of 12

viewed as a threat. _
' The government need not prove that the defendant intended to
carry out the threat.
FACTUAL BASIS

’ The defendant admits that the following facts are true and that if this
matter were to proceed to trial the United States could prove the following facts
beyond a reasonable doubt:

° On September 4, 2017, in the District of Arizona and elsewhere (here,
Tennessee), the defendant transmitted 5 successive voicemail messages containing
a threat to injure L.F. At the time, L.F. was a professor at a Northern Arizona
University in Flagstaff, Arizona and the defendant lived in Tennessee. The
voicemail messages were transmitted with the purpose of issuing a threat to injure
L.F. and family members of L.F., or with knowledge that L.F. would view the
voicemail messages as a threat.

' The defendant was familiar with L.F. because he had spoken to him by
telephone relating to the defendant being admitted as a student. That did not
ultimately happen.

' Specifically, as to Count 1, the defendant’s voicemail message was
placed to L.F.’s office voicemail at Northern Arizona University. The message
lasted for approximately 4 minutes, 28 seconds. The defendant’s statements
included:

° Why don’t you go out and organize. (L.F.)? Go out@t in Antifa. We already
know you’ng§t involved. Theygg people at the university that studied
under you. I want you to organize and take it to the streets, brother, so we
can bust your fucking head on national television. So we can bust your
wcanic head on national television with all the little fucking spies
around you. La Raza. La Raza. Remember that. La Raza.

° Somebody needs to slar) the fuclMlste out of your mouth, because you’re a
Dussv. and you won’t take it to the streets. You won’t fucking put in the

7

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 8 of 12

elbow grease like you’re writing about in your books, “Mr. l’m a
Revolutionary. l’m an anarchist. l’m going to be a radical.” Take it to the
streets. (L.F.). Keep organizing brother. Take your bitch-ass friends up in
San Francisco and California, mother fucker, and take it to the streets,
because you’re going to end up in jail or dead.

° And when 1 finish law school in another year, l’m going to finish finding your
family, your cousins, uncles. sisters, nephews, all the people you have out in
California. Let me tell you what, mother fucker. You better best believe
none of them will be involved with the law. Any kind of child custody suit1
alimony, any of your fucking relatives run afoul of the laW, l’wing to
fucking litigate and fuck your whole bloodline in the ass, all the way up and
down California all up and down that seaboard, because that’s where l’m
practidmglaw at. I’m goingout there to fucking hunt down you mother

hickers and make your life hell.
° The other four telephone calls relayed similar content, with some

reciting L.F.’s family members’v names and residence locations, and each
voicemail message containing a threat to injure L.F. or L.F.’s family members
The length of the voicemail messages are set forth in the Indictrnent.

° On May 14, 2018, the defendant was interviewed regarding the
telephone calls. The defendant stated he was in Tennessee when he made the calls
to L.F. He had used the mobile application called “Pinger” to make the calls via a
cellular telephone number to conceal his true telephone number. The defendant
admitted the telephone messages were aggressive and he recalled one in which he
stated he would “shoot him in the street.” The defendant stated he left several
messages in succession because he was angry and the voicemails kept cutting him
off. The defendant stated he had researched L.F. and L.F.’s family members’
information though an application that searched background information of
individuals. The defendant stated he never had an intention to hurt or stalk L.F.

The defendant agreed L.F. had never threatened him.

° The defendant shall swear under oath to the accuracy of this statement

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 9 of 12

and, if the defendant should be called upon to testify about this matter in the
future, any intentional material inconsistencies in the defendant’s testimony may
subject the defendant to additional penalties for perjury or false swearing, which

may be enforced by the United States under this agreement

' APPROVAL AND ACCEPTANCE OF THE DEFENDANT

° I have read the entire plea agreement with the assistance of my attorney.
I understand each of its provisions and l voluntarily agree to it.

* l have discussed the case and my constitutional and other rights with my
attorney. l understand that by entering my plea of guilty l shall waive my rights to
plead not guilty, to trial by jury, to confront, cross-examine, and compel the
attendance of witnesses, to present evidence in my defense, to remain silent and
refuse to be a witness against myself by asserting my privilege against self-
incrimination, all with the assistance of counsel, and to be presumed innocent until
proven guilty beyond a reasonable doubt

° I agree to enter my guilty plea as indicated above on the terms and
conditions set forth in this agreement

0 I have been advised by my attorney of the nature of the charges to which
I am entering my guilty plea. 1 have further been advised by my attorney of the
nature and range of the possible sentence and that my ultimate sentence shall be
determined by the Court after consideration of the advisory Sentencing Guidelines.

' My guilty plea is not the result of force, threats, assurances, or promises,
other than the promises contained in this agreement l voluntarily agree to the
provisions of this agreement and I agree to be bound according to its provisions.

° l understand that if l am granted probation or placed on supervised
release by the Court, the terms and conditions of such probation/supervised release
are subject to modification at any time. I further understand that ifI violate any of

the conditions of my probation/supervised release, my probation/supervised release

9

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 10 of 12

may be revoked and upon such revocation, notwithstanding any other provision of
this agreement l may be required to serve a term of imprisonment or my sentence

otherwise may be altered.

* This written plea agreement and any written addenda filed as
attachments to this plea agreement contain all the terms and conditions of the plea.
Any additional agreements, if any such agreements exist, shall be recorded in a
separate document and may be filed with the Court under seal; accordingly,
additional agreements, if any, may not be in the public record.

¢ I further agree that promises, including any predictions as to the
Sentencing Guideline range or to any Sentencing Guideline factors that will apply,
made by anyone (including my attorney) that are not contained within this written
plea agreement are null and void and have no force and effect

° l am satisfied that my defense attorney has represented me in a
competent manner.

’ I fully understand the terms and conditions of this plea agreement I am
y not now using or under the influence of any drug, medication, liquor, or other
intoxicant or depressant that would impair my ability to fully understand the terms
and conditions of this plea agreement
lo/v:<z/ 1 s ' -, Q
Date L ( e S ne Hog

Defendant

0 APPROVAL OF DEFENSE COUNSEL
¢ I have discussed this case and the plea agreement with my client in

detail and have advised the defendant of all matters within the scope of Fed. R.

10

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 11 of 12

Crim. P. 11, the constitutional and other rights of an accused, the factual basis for
and the nature of the offense to which the guilty plea will be entered, possible
defenses, and the consequences of the guilty plea including the maximum statutory
sentence possible. 1 have further discussed the concept of the advisory Sentencing
Guidelines with the defendant No assurances, promises, or representations have
been given to me or to the defendant by the United States or any of its
representatives that are not contained in this written agreement 1 concur in the
entry of the plea as indicated above and that the terms and conditions set forth in
this agreement are in the best interests of my client 1 agree to

° make a bona fide effort to ensure that the guilty plea is entered in
accordance with all the requirements of Fed. R. Crim. P. 11.
¢
/(`/2?/ /’5/ % 1 %

John 1;,60<1, 111
Attorney for Defendant

Date

0 APPROVAL OF THE UNITED STATES
° 1 have reviewed this matter and the plea agreement 1 agree on
behalf of the United States that the terms and conditions set forth herein are

appropriate and are in the best interests of justice.

ELIZABETH A. STRANGE
First Assistant United States Attorney

 

 

District of Arizona
jew/23 GQC{,{I@{,lj/il@y

Assistant U.S. Attorney

11

Case 3:18-cr-08121-GI\/|S Document 31 Filed 11/01/18 Page 12 of 12

ACCEPTANCE BY THE COURT

 

 

Date Honorable G. MURRAY SNOW
United States District Judge

12

